Exhibit News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Mountain Province Reviewing Strategic Alternatives Shares Issued and Outstanding: 59,932,381 TSX: MPV AMEX: MDM TORONTO and NEW YORK, June 4 /CNW/ - Mountain Province Diamonds Inc. ("Mountain Province" or "the Company") (TSX: MPV, AMEX:MDM) today announced that, with the support of its joint venture partner, De Beers Canada Inc., it has begun a process to review strategic alternatives in relation to the Gahcho Kue Joint Venture. The Company cautions shareholders that there is no assurance that the review will result in any specific transaction and no timetable has been set for its completion. About Mountain Province Located in Canada's Northwest Territories, Gahcho Kue is one of the largest new diamond projects under development globally. The project consists of a cluster of three primary kimberlites with an indicated resource of approximately 14.4 million tonnes grading at 1.64 carats per tonne (approximately 23.6 million carats) and an inferred resource of approximately 17 million tonnes grading at 1.35 carats per tonne (approximately 22.9 million carats). Gahcho Kue is currently in the permitting and advanced exploration stage of development. Mountain Province Diamonds (49 percent) is a joint venture partner with De Beers Canada Inc (51 percent) in the Gahcho Kue project. De Beers is the operator of the project and can be called on to fund the project through to commercial production. Qualified Person This news release has been prepared under the supervision of Carl G.
